Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:

---In Fig. 8 reference number “122” should be 120 to be consistent with the specification and the rest of the drawings (see at least Fig. 7).

---In at least Fig. 4 and Fig. 8 and the specification, reference number “111” is used to designate a liner. However, notice that liner 111 of Fig. 4 and liner 111 of Fig. 8 are distinct structures. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “111” has been used to designate two distinct liners with at least Fig. 4 showing a “body” liner 111 that lines body parts 101 and 102, whereas at least Fig. 8 shows a “spacer” liner 111 that surrounds a spacer 118. The Office suggests that the specification and the drawings are amended to clarify that they are distinct components.  

---In Figs. 17-19, reference to Fig. 18 (top of Fig. 17) and Fig. 19 (middle of Fig. 17) are erroneous. Fig. 17 shows Fig. 18 (top of Fig. 17) as the stem bushing assembly but when you turn to Fig. 18, Fig. 18 shows the first seal assembly. Similarly, Fig. 17 shows Fig. 19 (middle of Fig. 17) as the first seal assembly but when you turn to Fig. 19, Fig. 19 shows the stem bushing assembly. The Office suggests amending the numbers in either Fig. 17 or Figs. 18 and 19 to be consistent with the rest of the drawings and specification (see at least Para. [0071]). 

---Fig. 19 is missing the “a” and “b” in “inner seal 218a” and “outer seal 218” as at least explained in Para [0068]. The Office suggests adding -- 218a—and --218b—on the upper and lower “218” respectively of Fig. 19. 

---In Fig. 22, “Liner 211” is repeated twice near the bottom corner of the drawing. The Office suggests amending the upper "211" to --201-- to point at the top body half 201.
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 

---In Para. [0069] L2 “ispreferably” should be –is preferably--. 

---In Para [0075] L10 “mulitpe” should be –multiple--.

---In Para. [0077] L1 “it transfers transfer an” should be --it transfers an--.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

---“force transmitting member” in claim 1 and applicable dependent claims [“member” being a generic placeholder and “force transmitting” is functional language, notice that the limitation does not recite sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier]. See at least originally filed claim 2 and Para. [0055, 0060] of the application for the interpretation of this limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulaskar (US 7,080,822) in view of Myers (US 4,410,189).
Regarding claim 1, Tulaskar (US 7,080,822) teaches in Figs. 1-7 (see at least Fig. 1) a valve comprising: a body (two-part housing 1 and 2 with linings 4 and 5) having a first port, a second port, and a media passage (see the horizontal ports and the fluid passage that allow the valve to route and control fluid flow) extending between said first port and second port, said body further comprising a stem port (see the vertical port where the stem 7 resides and extends outward); a flow element (ball 3) positioned in said media passage, said flow element having an open position and a closed position, wherein said flow element is configured to allow media to flow through said media passage when said flow element is in said open position and configured to prevent media from flowing through said media passage when said flow element is in said closed position; a stem (stem 7) positioned in said stem port and secured to said flow element and to an actuator (actuator 32), wherein said actuator is configured to move the flow element between said open position and said closed position; and a sealing assembly (see the stem packing assembly comprising at least disc springs 19 and packing rings 37) adjacent to the stem and configured to fit within an annular space (packing receptacle 13) between the stem and the body. Notice that a force transmitting member (disc springs 19) biases the seals (packing rings 37) to provide a constant fluid tight sealing force between the stem and the body. The device of Tulaskar fails to disclose the particular structure of the sealing assembly comprising “a primary seal having inner and outer circumference walls, wherein said inner and outer circumference walls define a cavity; a primary shaft insert configured to fit within said cavity, and a force transmitting member configured to continuously transfer an axial load to the primary shaft insert and wherein said primary shaft insert is configured to transfer said axial load radially to said primary seal to create a seal between the body and the stem”. However, such a stem sealing arrangement is known in the art. 
Myers (US 4,410,189) teaches in Figs. 1-5 (see at least Figs. 1-2) of an improved stem sealing arrangement 11 provided between housing 15 and rotating or reciprocating shaft 17 comprising at least a resilient ring cup member 19 having opposing lips 29 and 31, a ring wedge member 21 inserted in the center recess 28 of the cup member 19 and a Belleville spring 23 which biases the ring wedge member 21 which in turn biases the opposing lips 29 and 31 into sealing engagement with the housing and the shaft in order to provide a fluid tight seal while allowing the shaft to be capable of rotating or reciprocating. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the conventional packing arrangement of the device of Tulaskar with an improved steam sealing arrangement similar to the one as taught by Myers which includes at least “a primary seal (a resilient ring cup member 19 having opposing lips 29 and 31) having inner and outer circumference walls (see the opposing lips 29 and 31 of cup member 19), wherein said inner and outer circumference walls define a cavity (center recess 28); a primary shaft insert (a ring wedge member 21) configured to fit within said cavity, and a force transmitting member (see either the disc springs 19 of Tulaskar or the Belleville spring 23 of Myers) configured to continuously transfer an axial load to the primary shaft insert and wherein said primary shaft insert is configured to transfer said axial load radially to said primary seal to create a seal between the body and the stem (the force-transmitting member biases the ring wedge member 21 downward which in turn biases the opposing lips 29 and 31 radially into sealing engagement with the housing and the shaft thus providing a sealing engagement in a similar manner as applicant’s invention)” since such a modification aids in providing an effective fluid tight seal that allows the shaft and the valve to operate normally. Thus, the device of the combination of Tulaskar in view of Myers meets all the limitations of claim 1.
Regarding claim 2 and the limitation of a valve according to claim 1 wherein the force transmitting member comprises one or more Belleville springs; the device of the combination meets this limitation with Tulaskar teaching of the use of disc springs 19 (disc spring is another term for Belleville spring) and with Myers teaching of the use of a Belleville spring 23.
Regarding claim 6 and the limitation of a valve according to claim 1 wherein said actuator is positioned external to said body; the device of the combination meets this limitation as shown in at least Fig. 1 of Tulaskar.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulaskar (US 7,080,822) in view of Myers (US 4,410,189) as applied to the intervening claims above, and further in view of “Machine Design” (N.P.L. “Fluoroplastics” by Machine Design, publicly available since 11/15/2002).
Regarding claims 3 and 4 and the limitations of a) a valve according to claim 1 wherein the primary seal is comprised of thermoplastic or fluoroplastic (claim 3); and b) a valve according to claim 1 wherein the primary seal is comprised of polytetraflouroethylene, flourinated ethylene propylene, perfluoroalkoxy, polyvinyledeneflouride, and combinations thereof (claim 4), Myers teaches that the ring cup 19 is made of an elastomer or fluorocarbon (C2 L27-28), however it is unclear if the fluorocarbon ring cup as taught by Myers is a fluoroplastic or if it made of one of the materials listed. However, fluoroplastics (fluorocarbon-based polymers) such as polytetrafluoroethylene/PTFE/Teflon, fluorinated-ethylene-propylene/FEP, etc are well known material used in seals.
Machine Design teaches that fluoroplastics such as polytetrafluoroethylene (PTFE, commonly called TFE/Teflon), fluorinated ethylene propylene (FEP), perfluoroalkoxy (PFA), polychlorotrifluoroethylene (CTFE), poly (ethylenechlorotrifluoroethylene) (ECTFE) copolymer, ethylene tetrafluoroethylene (ETFE), polyvinylidene fluoride (PVDF), polyvinylfluoride (PVF), and copolymers of halogenated and fluorinated ethylenes are well-known materials used widely in the industry as gaskets/packing/seals, bearing surfaces, linings, films, etc. These materials contains outstanding properties such as chemical inertness, high and low temperature stability and low friction which makes them ideal materials for seals and bearing surfaces.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the material of the primary seal of the device of the combination of Tulaskar in view of Myers to be made of a fluoroplastic such as PTFE, FEP, PVDF, etc., in a similar manner as taught by Machine Design, since these materials are well-known materials comprising outstanding properties such as chemical inertness (which prevents the process fluid from degrading the sealing material), high and low temperature stability (which allows the material to function in a wide range of temperatures) and low friction (allowing for smooth sliding of components and prevent mechanical wear) which makes them suitable for seals (see also MPEP 2144.07). As such, the device of the combination of Tulaskar in view of Myers and Machine Design meets all the limitations of claims 3-4.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulaskar (US 7,080,822) in view of Myers (US 4,410,189) as applied to the intervening claims above, and further in view of Freudenthal (US 4,618,154).
Regarding claim 5, the device of the combination of Tulaskar in view of Myers fails to disclose the limitation of “a valve according to claim 1 wherein the primary shaft insert is comprised of synthetic rubber, fluoropolymer elastomers, and combinations thereof”. However, support/back-up/expander rings made of such materials are known in the art. 
Freudenthal (US 4,618,154) teaches in Figs. 1-13 (see at least Fig. 1-2a and 5) of an U-shaped seal 10 that comprises an U-shaped body 12 with lips 22 and 23 made of Teflon and expander ring 50 made of Viton (a fluoropolymer elastomer known to have excellent chemical resistance, high density, a wide temperature range, excellent gas/liquid permeation resistance and heat resistant) wherein the expander ring, due to its elastomeric properties, aids in pre-loading the lips 22 and 23 of the U-shape body 12 to enhance the sealing characteristics of the seal 10 (see at least C1 L10-L60). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the material of the primary shaft insert of the device of the combination of Tulaskar in view of Myers to be any appropriate material such as Viton in a similar manner as taught by Freudenthal since such a material is known to be suitable for the interior expander ring of an U-shape ring (see MPEP 2144.07) with the additional advantage that Viton is known to have excellent chemical resistance, high density, a wide temperature range, excellent gas/liquid permeation resistance and heat resistant and due to its elastomeric properties, it can also be used to aid in preloading the lips of the U-shape seal to further enhance the sealing characteristics of the seal. Thus, the device of the combination of Tulaskar in view of Myers and Freudenthal meets all the limitations of claim 5.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,910,921. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the device of the patent either explicitly or implicitly anticipates all the limitations of the present application. Notice that claims 1-6 (see at least claim 1) broadly claims “a valve comprising: a body, a first port, a second port, a media passage, a stem port, a flow element, a stem, an actuator, a sealing assembly, an annular space between the stem and the body, the sealing assembly comprising a primary seal having inner and outer circumference walls that define a cavity, a primary shaft insert and a force transmitting member”. Claims 1-21 (see at least claim 19) of the patent more specifically claims “a valve comprising: a body, a first port, a second port, a passage configured to flow a media, a stem port, a flow-element, a stem, an actuator, a sealing assembly, an annular space adjacent to the stem, the sealing assembly comprising a primary seal having an U-shape cavity between the inner and outer circumference walls, a primary shaft insert and a force transmitting member” among other things. Notice that the device of the patent is a more specific or narrower invention as compared to the current application which is more generic or broader invention with the difference being the claim scope and minor alterations to the claim language. Following the rationale in In re Goodman cited in the preceding paragraph, where the applicant has once been granted a patent containing a claim for the specific or narrower invention, the applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since the claims of the application are anticipated by the claims of the patent and since anticipation is the epitome of obviousness, then the claims of the application are obvious over the claims of the patent. Additionally, any missing structure or detail would be obvious over the device of the patent itself and/or by the cited prior art with at least Tulaskar (US 7,080,822) teaching of another example of a rotary ball valve with a lining, stem sealing and actuator with similar structure and function to applicant’s invention which allows the valve to function with minimal worry of corrosion and/or chemical attack due to its construction; Myers (US 4,410,189) teaching of an improved stem seal assembly that comprises at least a force-transmitting member/Belleville spring that axially biases a wedge member within an U-shape seal in order to radially bias the opposing lips of the U-shape seal to enhance the sealing ability of the stem seal assembly in a similar manner to a key feature of applicant’s invention; and “Machine Design” (N.P.L. “Fluoroplastics” by Machine Design, publicly available since 11/15/2002) and Freudenthal (US 4,618,154) teaching of suitable materials such as PTFE (a fluoroplastic) and Viton (a fluoropolymer elastomer) for the seal and the primary shaft insert, respectively, similar to a feature of the claimed invention (see also MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753